 
UNITED STATES DEPARTMENT OF THE TREASURY
1500 PENNSYLVANIA AVENUE, NW
WASHINGTON, D.C. 20220
 
September 22, 2011
 
Dear Ladies and Gentlemen:


Reference is made to that certain Letter Agreement incorporating the Securities
Purchase Agreement – Standard Terms (the “Securities Purchase Agreement”), dated
as of the date set forth on Schedule A hereto, between the United States
Department of the Treasury (the “Investor”) and the company set forth on
Schedule A hereto (the “Company”).  Capitalized terms used but not defined
herein shall have the meanings assigned to them in the Securities Purchase
Agreement.  Pursuant to the Securities Purchase Agreement, at the Closing, the
Company issued to the Investor the number of shares of the series of its
preferred stock set forth on Schedule A hereto (the “Preferred Shares”) and a
warrant (the “Warrant”) to purchase the number of shares of the series of its
preferred stock set forth on Schedule A hereto (such shares, the “Warrant
Shares”), which was exercised by the Investor at Closing.


In connection with the consummation of the repurchase (the “Repurchase”) by the
Company from the Investor, on the date hereof, of the number of Preferred Shares
listed on Schedule A hereto (the “Repurchased Preferred Shares”) and the number
of Warrant Shares listed on Schedule A hereto (the “Repurchased Warrant
Shares”), as permitted by the Emergency Economic Stabilization Act of 2008, as
amended by the American Recovery and Reinvestment Act of 2009:


(a)           The Company hereby acknowledges receipt from the Investor of the
share certificate(s) set forth on Schedule A hereto representing the Preferred
Shares;


(b)           The Investor hereby acknowledges receipt from the Company of a
wire transfer for the account of the Investor in immediately available funds of
the aggregate purchase price set forth on Schedule A hereto, representing
payment in full for the Repurchased Preferred Shares at a price per share equal
to the Liquidation Amount per share, together with any accrued and unpaid
dividends to, but excluding, the date hereof;


(c)           The Company hereby acknowledges receipt from the Investor of the
share certificate(s) set forth on Schedule A hereto representing the Warrant
Shares; and


(d)           The Investor hereby acknowledges receipt from the Company of a
wire transfer for the account of the Investor in immediately available funds of
the aggregate purchase price set forth on Schedule A hereto, representing
payment in full for the Repurchased Warrant Shares at a price per share equal to
the Liquidation Amount per share, together with any accrued and unpaid dividends
to, but excluding, the date hereof.

 
Tri-County Financial Corporation – SBLF No. 0057
Page 1

 
 
 

--------------------------------------------------------------------------------

 

           This letter agreement will be governed by and construed in accordance
with the federal law of the United States if and to the extent such law is
applicable, and otherwise in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within such State.


This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered.


[Remainder of this page intentionally left blank]
 
Tri-County Financial Corporation – SBLF No. 0057
Page 2


 
 

--------------------------------------------------------------------------------

 
 
In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.


UNITED STATES DEPARTMENT OF THE TREASURY
   
By:
/s/ Timothy G. Massad  
Name: Timothy G. Massad
 
Title: Assistant Secretary for Financial Stability
   
TRI-COUNTY FINANCIAL CORPORATION
   
By:
/s/ Michael L. Middleton  
Name:  Michael L. Middleton
 
Title:  President and Chief Executive Officer

 
Tri-County Financial Corporation – SBLF No. 0057
Page 3

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
General Information:
 
Date of Letter Agreement incorporating the Securities Purchase Agreement:
 
December 19, 2008
     
Name of the Company:
 
Tri-County Financial Corporation
     
Corporate or other organizational form of the Company:
 
Corporation
     
Jurisdiction of organization of the Company:
 
Maryland
     
Number and series of preferred stock issued to the Investor at the Closing
(Preferred Shares):
 
15,540 shares of Fixed Rate Cumulative Perpetual
   
Preferred Stock, Series A
     
Number and series of preferred stock underlying the Warrant issued to the
Investor at the Closing (Warrant Shares):
 
777 shares of Fixed Rate Cumulative Perpetual
   
Preferred Stock, Series B

 
Terms of the Repurchase of Preferred Shares:


Number of Preferred Shares purchased by the Company:
 
15,540
     
Share certificate number (representing the Preferred Shares previously issued to
the Investor at the Closing):
 
A-1
     
Per share Liquidation Amount of Preferred Shares:
 
$1,000
     
Accrued and unpaid dividends on Preferred Shares:
 
$79,858.33
     
Aggregate purchase price for Repurchased Preferred Shares:
 
$15,619,858.33

 
Terms of the Repurchase of the Warrant Shares:
 
Number of Warrant Shares purchased by the Company:
 
777
     
Share certificate (representing the Warrant Shares previously issued to the
Investor at the Closing):
 
B-1
     
Per share Liquidation Amount of Warrant Shares:
 
$1,000

 
Tri-County Financial Corporation – SBLF No. 0057
Page 4

 
 
 

--------------------------------------------------------------------------------

 
 
Accrued and unpaid dividends on Warrant Shares;
 
$7,187.25
     
Aggregate purchase price for Repurchased Warrant Shares:
 
$784,187.25

 
Aggregate purchase price for Repurchased Preferred Shares and Repurchased
Warrant Shares:
 
$16,404,045.58

 


Investor wire information for payment of purchase price:
 
ABA Number:
   
Bank:
   
Account Name:
   
Account Number:

 
Tri-County Financial Corporation – SBLF No. 0057
Page 5

 
 
 

--------------------------------------------------------------------------------

 